The Honorable David Evans State Representative P.O. Box 856 Searcy, AR 72145-0856
Dear Representative Evans:
I am writing in response to your request for my opinion on a question regarding a proposed administrative consolidation of school districts. The Superintendent of the Concord School District has reported that "Concord and Wilburn are conducting some preliminary studies about a possible consolidation under the provisions of House Bill 1109 as was recently passed into law." I assume these "preliminary studies" involve the feasibility and desirability of petitioning the State Board of Education to approve a voluntary administrative consolidation of the two districts.
These circumstances have prompted you to pose the following question:
  The Concord (29.80 mills) and Wilburn (34.92 mills) School Districts are contemplating consolidation under HB 1109. What is the status of the two districts' millages and would they actually be affected at this time?
RESPONSE
Your question raises precisely the same issue I addressed in the attached Ark. Op. Att'y Gen. No. 2004-044, which I am issuing simultaneously herewith. Rather than repeating my analysis here, I will merely echo my general conclusion that the respective millages will remain as they are until the electors of the newly consolidated district approve a uniform millage. Ark. Const. amend. 74 § (c)(1).
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh